Citation Nr: 0800759	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for an amputation 
of the terminal phalanx of the left ring finger; arthritis of 
the hands; currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for gout of the 
right ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

5.  Entitlement to service connection for a lower extremity 
disorder.  

6.  Entitlement to service connection for multiple myeloma.

7.  Entitlement to service connection for a gall bladder 
disability.

8.  Entitlement to service connection for loss of use of a 
creative organ.

9.  Entitlement to service connection for a prostate 
disability.

10.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

11.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a skin disability, 
to include as a result of exposure to herbicides.

14.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952, January 1953 to September 1963, and December 
1954 to October 1970.  

These issues are on appeal from several decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that continued the veteran's 
evaluation for his current service connected disabilities, 
and denied the veteran's claim of entitlement to service 
connection for the above disabilities.  

In February 2007 and July 2007, the Board remanded the case 
to afford the veteran a hearing.  In October 2007, a 
videoconference hearing was held before the undersigned 
Acting Veterans Law Judge, who is the acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The issue of entitlement to service connection for a lower 
extremity disorder was previously characterized as whether 
new and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for no 
circulation of both legs.  The veteran's hearing testimony, 
as well as his claim and other statements, indicate that the 
lower extremity symptoms he is seeking service connection for 
may well be neurologic in nature.  Thus, this is a new claim, 
not subject to the requirements for reopening the old claim 
based on vascular disability.  

The issues of entitlement to increased ratings for gout of 
the right ankle, degenerative arthritis of the cervical 
spine, and degenerative arthritis of the lumbar spine; as 
well as service connection for a lower extremity disorder, 
loss of use of a creative organ, a bilateral hip disability, 
a bilateral knee disability, and fibromyalgia are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence establishes that the 
veteran does not have multiple myeloma.  

2.  There is no competent evidence connecting the gall stones 
found over 12 years after the veteran finished active service 
to that service.  

3.  The veteran's residuals of a transurethral resection of 
the prostate (TURP) are the result of chronic disease during 
his active service. 

4.  There is no competent evidence that hypertension was 
manifested during service or during the first year after the 
veteran completed his active service.  There is no competent 
evidence connecting any current hypertension to service or a 
service-connected disability.  

5.  There is no competent evidence that the veteran has a 
chronic skin disorder resulting from disease or injury in 
service.  Skin cancer was not manifested in the first post 
service year.  There is no competent medical evidence that 
the veteran has chloracne.  

6.  The service-connected amputation of the terminal phalanx 
of the left ring finger; arthritis of the hands is manifested 
by complaints of pain, without functional loss to the hand or 
metacarpal involvement.  


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  A gall bladder disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  The veteran's TURP residuals were incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

4.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

5.  A skin disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

6.  The criteria for a rating in excess 10 percent for the 
residuals of amputation of the terminal phalanx of the left 
ring finger; arthritis of the hands have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5155 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  




Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, there are two waves of claims.  The VCAA duty 
to notify was satisfied by way of a letters sent to the 
appellant on February 2003 and January 2005, prior to the 
June 2003 and March 2005 rating decisions, respectively.  
These VCAA notice letters fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The March 2005 letter asked the veteran to submit 
any evidence and/or information in his possession to the AOJ.  
The June 2003 letter did not ask for "any" evidence the 
veteran might have, but it did tell him that it was his 
responsibility to support his claim with appropriate 
evidence.  That would have put a reasonable person on notice 
to submit any and all available evidence to support his 
claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the required notice was 
issued shortly after the Court's decision, in March 2006 and 
again in May 2006.  Although the earlier notice did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless for those issues where service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  For the 
claim being granted, there will be an RO rating decision 
effectuating the award by assigning  rating and effective 
date.  The March 2006 and May 2006 notice letters provided 
sufficient notice and time for the veteran to respond.  Thus, 
he would not be prejudiced by the grant contained herein.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that, for the issues decided herein, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
and private records have been obtained and the necessary 
examinations have been done.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). 

Multiple Myeloma

The veteran served in Vietnam and will be presumed to have 
been exposed to Agent Orange and other defoliants.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  For such an exposed veteran, 
service connection will be presumed if he develops certain 
diseases, including multiple myeloma.  38 C.F.R. § 3.309(e) 
(2007).  The veteran is now seeking service connection for 
multiple myeloma.  Service connection must be denied because 
the competent medical evidence confirms that he does not have 
the claimed disability.  

The VA clinical records show that the possibility of multiple 
myeloma was considered.  On the March 2003 VA genitourinary 
examination, the examiner wrote that the veteran did not have 
multiple myeloma and did not claim to have the disorder.  It 
was posited that the veteran was seeking service connection 
for a skin disorder due to Agent Orange and may have been 
seeking service connection for melanoma instead of myeloma.  
The examiner wrote that, at any rate, the veteran had neither 
illness.  

In January 2005, the veteran had a myeloma survey and no 
lytic areas were identified.  

Later in January 2005, it was noted that the veteran was in 
for a bone marrow biopsy as part of a work-up for suspected 
monoclonal gammopathy of unknown significance (MGUS).  See 
Steadman's Medical Dictionary, 725 (27th ed., 2000).  The 
impression also noted osteoarthritis and stated that there 
was no evidence of rheumatoid arthritis.  

In March 2005, the veteran was seen for complaints of chronic 
persistent bone pain.  Test results were reviewed and the 
impression was MGUS vs. myeloma.  Later in March 2005, the 
veteran was seen at the VA hematology/oncology clinic.  It 
was noted that MGUS had been diagnosed by bone marrow biopsy.  
Examination of the veteran and review of test results led to 
an assessment of MGUS with mild pantopenias, no lytic bone 
lesions.  

A January 2006 VA clinical note has an assessment of MGUS vs. 
smoldering myeloma.  He was having generalized pain and 
discomfort, with no energy.  A change in medication was 
recommended.  In February 2006, the assessment was MGUS vs. 
smoldering myeloma.  His pain was better and his energy was 
improving.  

For the April 2006 VA examination, it was explained that the 
stages of monoclonal gammopathy were MGUS, smoldering 
myeloma, indolent myeloma, and then multiple myeloma.  The 
veteran's SPEP (serum protein electrophoresis) was stable.  
There was no anemia on the CBC (complete blood count).  He 
did have fatigue all the time and had compressive fractures 
suggestive of myeloma but no lytic lesions were noted.  In 
January 2005, his bone marrow showed approximately 13 percent 
plasma cells.  The plasma cells were mature in appearance 
with mild atypia.  Those histologic findings were consistent 
with either MGUS or smoldering myeloma.  A metastatic bone 
survey in September 2005 showed multiple compression 
fractures involving thoracic and lumbar vertebral bodies, 
which might be secondary to multiple myeloma.  No typical 
osteolytic lesions were identified.  

The examiner went on to explain that to be considered 
multiple myeloma all three of the following criteria must be 
present:  1) presence of an M-protein in serum or urine; 2) 
presence of clonal bone marrow plasma cells or plasmacytoma; 
and presence of related organ or tissue impairment felt to be 
related to the underlying plasma cell proliferative disorder.  
At this time, the veteran has 2 out of the 3 criteria, which 
placed him into not multiple myeloma, but MGUS or smoldering 
myeloma.  It was likely a smoldering myeloma.  If he became 
anemic or hypercalcemic, had renal failure, or developed 
lytic lesions, then he would be considered as having multiple 
myeloma.  It was recommended that the veteran be followed 
with testing.  

In October 2007, the veteran testified of serving in Vietnam 
and working around defoliants.  

Conclusion

The veteran has been worked-up extensively for a possible 
multiple myeloma, with laboratory, pathology, and imaging 
studies, as well as direct examination.  It is the conclusion 
of the several examining medical personnel that he did not 
have multiple myeloma, but had MGUS or smoldering myeloma.  
In weighing the evidence, the Board finds that the veteran 
does not have the medical training or experience to diagnose 
himself.  38 C.F.R. § 3.159 (2007).  There is no competent 
medical opinion that the veteran actually has multiple 
myeloma.  The testing and examination by VA medical personnel 
provide competent evidence that the veteran does not have 
multiple myeloma.  These VA medical records constitute a 
preponderance of evidence that shows that the veteran does 
not have the multiple myeloma he is claiming benefits for.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board must review all issues which are reasonably raised 
from a liberal reading of all documents or oral testimony 
submitted prior to the Board decision.  Myers v. Derwinski, 1 
Vet. App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  
The Board has considered the veteran's monoclonal gammopathy, 
variously diagnosed as MGUS or smoldering myeloma.  The first 
manifestations of this disorder were noted many years after 
service, which is evidence against service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, 
there is no competent medical opinion linking the veteran's 
monoclonal gammopathy to service.  There is no presumption to 
link the disorder to the veteran's Vietnam service or Agent 
Orange exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Under the authority of the Agent 
Orange Act of 1991 and supplemental legislation the Secretary 
of VA has reviewed reports from the National Academy of 
Sciences and determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  72 Fed. Reg. 32395, 
32407 (June 12, 2007).  This would include the veteran's 
monoclonal gammopathy.  Consequently, there is no basis for 
service connection for the veteran's diagnosed monoclonal 
gammopathy, variously staged as MGUS or smoldering myeloma.  

Gall Bladder Disability

The service medical records do not reflect any complaints or 
findings diagnosed as involving the veteran's gall bladder.  
Service department clinical notes show that, as a retiree, 
the veteran received treatment.  In June and July 1983, over 
12 years after he left active service, the veteran had 
symptoms associated with gall stones.  X-rays confirmed the 
presence of the stones and the gall bladder was surgically 
removed.  

In April 2001, the veteran had a computerized tomography (CT) 
scan in connection with treatment of colon polyps.  It showed 
the liver was normal.  The gall bladder was not identified.  

At his October 2007 Board hearing, the veteran testified that 
his gall bladder had been surgically removed and found to 
contain many gall stones.  He felt that it was connected to a 
liver disorder.  

Conclusion

The law and regulations do not provide a presumption of 
service connection for gall bladder or liver disorders based 
on herbicide exposure, or any other basis.  38 U.S.C.A. 
§§ 1112, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
As noted above, under the authority of the Agent Orange Act 
of 1991 and supplemental legislation the Secretary of VA has 
reviewed reports from the National Academy of Sciences and 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  

The veteran has asserted that the gall bladder disorder was 
related to liver disease.  Service connection has not been 
established for any liver disorder.  Nor do the service 
medical records show complaints, findings or diagnoses 
identified with a liver disorder.  In this case, there is no 
competent evidence of any relevant disease or injury in 
service.  Additionally, there is no competent medical 
evidence to connect the gall bladder disease found many years 
after service with the veteran's active service.  The many 
years from service until gall stones were found is evidence 
against the claim.  See Maxson, at 1333.  In this case, it is 
the preponderance of evidence, since there is no competent 
medical evidence supporting any connection to service.  
Therefore, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.

Prostate Disability

The service medical records reflect several episodes of 
prostatitis.  In September 1965, the prostate was soft and 
boggy; the impression was prostatitis.  In August 1969, the 
veteran had lower back pain, some tenderness in the testicles 
and dysuria.  In September 1969, the veteran had testicular 
pain.  Physical examination disclosed a mildly engorged 
tender prostate.  The impression included prostatitis.  In 
February 1970, it was reported that the veteran had a long 
history of prostatitis and currently had a discharge and 
tender prostate.  The impression was recurrent prostatitis.  
On the April 1970 examination for separation from service, 
the veteran's prostate was normal.  

The post service medical records show that benign prostatic 
hypertrophy (BPH) was diagnosed in December 1975.  
Prostatitis was diagnosed in May 1977 and August 1985.  

On a pre-endoscopy evaluation, in August 2001, the veteran's 
prostate was noted to be slightly enlarged, and non-tender, 
with no nodules.  

On the March 2003 VA examination, the veteran gave a history 
of hesitancy and frequency.  An outlet obstruction had been 
treated with a meatectomy.  His prostate gland was somewhat 
enlarged and he underwent a transurethral resection which 
reduced nocturnal and daytime frequencies.  He still had some 
urinary hesitancy and a significant degree of hesitancy with 
urinary frequency becoming a problem once again.  Examination 
showed no obvious scarring on the meatus.  Rectal examination 
revealed the prostate to be firm and flat, without 
nodularity.  Diagnoses included status post transurethral 
resection of the prostate (TURP) and history of urethral 
meatectomy.  The examiner commented that there were some 
urinary difficulties, which the veteran had a TURP for in the 
past and he might require it in the future.  The examiner 
concluded that at this point, there was no evidence of 
significant urinary pathology to warrant service connection 
for.  

During his October 2007 Board hearing, the veteran testified 
that he had had an enlarged prostate and that it had been 
surgically treated.  He testified that he had hesitancy and 
had to wait 10 to 15 seconds for his stream to start.  He 
also testified that his doctors said his prostate was 
swollen.  

Conclusion

The 2003 examiner's conclusion that there was no evidence of 
"significant" urinary pathology seems more like an 
acknowledgement that there were some residuals of the 
veteran's chronic recurrent prostatitis, rather than a 
finding that there was no disability.  The doctor did 
diagnose status post transurethral resection of the prostate 
(TURP).  Considering the documented history of recurrent 
prostate symptoms during and after service, the nature of 
TURP surgery, and giving the veteran the benefit of the 
doubt, the Board finds that his TURP residuals can not be 
reasonably dissociated from his recurrent prostate problems 
in service.  Therefore, service connection is granted for the 
TURP residuals.  


Hypertension

The service medical records do not document a diagnosis of 
hypertension or any chronic elevations of blood pressure, 
above normal.  See 38 C.F.R. § 4.104, Code 7101, Note (1) 
(2007).  On a general examination in April 1967, a series of 
3 blood pressure readings were all within normal limits.  On 
periodic examination in May 1969 and on examination for 
retirement, in April 1970, blood pressures were again within 
normal limits.  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Here, there is no competent medical 
evidence of the veteran having hypertension during the first 
post service year.  

Blood pressure was within normal limits on initial VA 
examination in February 1971.  

As a retiree, the veteran continued to use service department 
facilities after he finished his active service.  In June 
1972, there was a complaint of dizziness and the veteran's 
blood pressure was within normal limits.  Two blood pressure 
reading in October 1975 were within normal limits.  He was 
seen for arthritic complaints in July 1977, and on three 
occasions, normal blood pressures were recorded.  A June 1978 
consultation on joint pains included a blood pressure reading 
that was normal.  The service department clinical records had 
normal blood pressure readings in July 1979, March 1980, June 
1980, and August 1981.  

The veteran had a graded exercise test in June 1980.  
Baseline blood pressures were normal and exercise produced 
elevations.  These were consistent with the test and were not 
considered abnormal.  

In August 1981, the service department dental clinic reported 
that the veteran was found to have a blood pressure of 146/96 
and requested a repeated evaluation of his blood pressures.  
The several readings were normal.  

The blood pressure reading in July 1982 was within normal 
limits.  When seen for epigastric pain in June 1983, the 
veteran's blood pressure was 130/90.  His gall bladder and 
stones were removed.  Blood pressures were again within 
normal limits in May 1984, July 1984, May 1985, July 1985, 
December 1985, February 1986, and April 1986.  

An August 1989 VA clinical record reported a normal blood 
pressure reading.  It also listed hypertension as one of the 
veteran's diagnoses/problems.  He was taking atenolol to 
control it.  On VA examination in June 2004, the veteran was 
noted to have a history of hypertension and he continued 
taking atenolol for it.  His blood pressure was well 
controlled on the medication, as evinced by a normal reading.  

During his October 2007 Board hearing, the veteran reported 
that he had dizziness, which he attributed to his 
hypertension.  

Conclusion

This claim must be denied because there is no competent 
evidence connecting current hypertension to the veteran's 
active service or to a service-connected disability.  The 
blood pressure readings during service were normal.  For many 
years after service, the veteran continued to have normal 
readings.  Approximately 11 years after the veteran left 
active service, there was an elevated reading but a series of 
readings were normal and hypertension was not diagnosed then.  
It was at least 16 years after service before hypertension 
was diagnosed.  

As noted above, there is no competent medical evidence to 
connect current hypertension to service or to a service-
connected disability.  The normal findings in service and on 
separation examination, the normal findings for years after 
service, and a diagnosis many years after service constitute 
a preponderance of evidence against the claim.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Skin Disability, to Include as a Result of Exposure to 
Herbicides

At his October 2007 Board hearing, the veteran testified that 
he had skin lesions removed from his arms during service.  He 
said that they came about while in Vietnam and that a nurse 
froze them and cut them off.  He said that doctor's described 
them as precancerous.  He did not report any current skin 
lesions.  

The service medical records show that, while serving in 
Vietnam, in June 1969, the veteran sought treatment for a 
rash involving the crotch area.  It was described as a 
brawny, elevated, dry, and slightly scaly lesion, involving 
the entire perianal area.  Medication was recommended.  In 
July 1969, the lesion was less hyperemic and medication was 
continued.  A week later, the lesion was described as large 
and very hyperemic and had not receded much.  A different 
medication was recommended.  In October 1969, it was reported 
that treatment was successful for tinea cruris and the 
veteran was returning with two 3 centimeter erythematous 
patches on the left upper thigh.  Tinea was again diagnosed 
and treated.  On examination for separation from service, in 
April 1970, the veteran's skin was reported to be normal.  

On the initial VA examination, in February 1971, a small 
subcutaneous mass, apparently a lipoma of no particular 
significance, was found at the posterior aspect of the right 
shoulder over the scapular area.  The doctor reported that 
there were no gross skin defects.  

The service department clinic records show that the retired 
veteran was seen in January 1974 for a papular rash on the 
shoulder, back, and arms.  It was not pruritic or draining.  
It was noted that he had had a sunburn problem 2 years 
earlier.  Subsequent notes reflect follow-up for cellulitis.  
In late January 1974, the veteran felt much better and the 
erythema was almost gone.  

In September 1975, the veteran scratched his right ankle on a 
motorcycle and developed a skin infection.  It healed slowly 
and was well healed in October 1975.  

In December 1978, the veteran had a very fine red papular 
rash on his upper body.  It was not raised or itching and the 
veteran did not complain of any discomfort.   

VA records disclose that a lesion was biopsied from the 
veteran's upper lip in August 2000.  Pathology revealed it to 
be a squamous papilloma.  The excision site was closed with 3 
sutures, which were later removed.  The wound appeared pink, 
the skin was intact, and the wound edges approximated.  

No skin lesions were reported when the veteran was examined 
for VA in August 2000 and March 2001.  

In May 2001, the veteran came to the VA dermatology clinic 
for the evaluation of asymptomatic lesions on his legs, 
described as "hives."  They were red, raised, and non-
pruritic.  They were felt to be secondary to medication.  The 
rash went away, but the veteran noticed raised, "pimple-
like" lesions on the chest.  On examination, his chest had 
slight erythema that blanched.  There were also small 
black/brown lesions on the left temple region.  He also 
complained of redness and erythema on the groin region, with 
occasional dryness and pruritus, currently stable.  The 
examiner felt that the chest rash was most likely secondary 
to steroid use.  It was non-symptomatic.  There were 
hypopigmentary changes on the chest and back, tinea 
versicolor, asymptomatic.  The left temple had seborrheic 
keratosis and treatment of 4 lesions with cryotherapy was 
recommended.  

In July 2001, the veteran complained of hypopigmented spots 
on his trunk and crural dermatitis.  Examination disclosed 
multiple fine, scaly white spots on the trunk.  The 
assessment was tinea versicolor.  

On VA examination in June 2004, the veteran reported having 
dry flaky skin and that he was just getting over poison ivy.  
He also reported having several cancerous lesions taken off 
his arms and hands in the past.  He denied having any current 
lesions that were non-healing or open.  The examiner found 
two warty rough nodules or calluses on the dorsum of the left 
hand.  The impression was nodular calluses, dorsum of the 
left hand.  

VA clinical records show that a mass was biopsied from the 
left hand later in June 2004.  Microscopic examination 
disclosed hyperkeratotic and canthotic epidermis consistent 
with skin callus.  

The veteran was examined at the VA oncology clinic in January 
2006.  He reported no rash, nodules, or pruritis.  Inspection 
showed the skin to be normal.  

Conclusion

The veteran has asserted that he has had skin cancers as a 
result of exposure to Agent Orange while serving in Vietnam.  
Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In this case, there is no competent medical evidence 
that the veteran had skin cancer in service or that it was 
manifest to any degree during the first post service year.  
If chloracne develops, within a certain time frame, in a 
veteran who served in Vietnam, it will be presumed service-
connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  However, there is no competent 
medical evidence diagnosing chloracne.  There is no 
presumption to link any other skin disorder to the veteran's 
Vietnam service or Agent Orange exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Under the authority of 
the Agent Orange Act of 1991 and supplemental legislation the 
Secretary of VA has reviewed reports from the National 
Academy of Sciences and determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  72 Fed. Reg. 
32395, 32407 (June 12, 2007).  

Service connection requires that there be a current 
disability.  It is not enough to show skin disease during 
service, there must currently be a residual disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There 
must be a current disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  In this case, the evidence shows that the 
veteran had tinea in service and that it was treated, with 
his skin being normal by the time of the separation 
examination.  Following service, the veteran had various skin 
disorders which were appropriately treated.  Now, neither the 
veteran's doctors nor his own hearing testimony identify any 
current skin condition.  That is, there is no competent 
medical evidence of a current skin disorder and the veteran's 
testimony does not indicate that further examination would 
disclose such a disorder.  In the absence of competent 
evidence of a current disability, the claim must be denied.  
Again, the Board finds the medical records provide a 
preponderance of evidence against the claim.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Rating the Amputation of the Terminal Phalanx of the Left 
Ring Finger
 and Arthritis of the Hands

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The service medical records show that, in October 1950, the 
veteran suffered the traumatic amputation of the terminal 
phalanx of his left ring finger.  The wound was debrided of 
devitalized tissue.  There was a small chip fracture of the 
distal phalanx attached to the pulp of the finger, which had 
been avulsed.  This was resutured in normal position.  

On VA examination in March 2005, the veteran reported that 
his current symptom was pain.  He rated his pain at 6/10 in 
the left ring finger, increased to 8/10 with activity.  He 
took pain pills very seldom.  Examination revealed a slightly 
shortened ring finger when compared to the other ring finger.  
There was a full range of motion.  There was no swelling, 
deformity, or tenderness on the distal left ring finger.  The 
skin appeared to be within normal limits.  The scar was non-
tender.  Circulation appeared to be good.  Muscles were 
within normal limits.  The veteran was able to oppose his 
thumb to each one of his fingers.  He was able to grip very 
well.  Sensation was intact.  The diagnosis was distal 
amputation of the left ring finger.  

Discussion

The current 10 percent rating contemplates an amputation of 
the ring finger without a metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  The next 
higher rating, 20 percent, requires metacarpal resection with 
more than half the bone lost.  38 C.F.R. § 4.71a, Code 5155 
(2007).  In this case, there is no evidence of involvement of 
the metacarpal bones, in the palm of the hand.  Thus, the 
disability does not approximate the criteria for the higher 
rating.  

Diagnostic code 5003 provides a 10 percent rating for joints 
affected by arthritis.  This 10 percent would be an 
alternative to rating under diagnostic code 5155, since the 
same manifestations cannot be compensated twice under 
different rating criteria.  38 C.F.R. § 4.14 (2007).  A 
higher rating would require evaluation under the joint 
affected, which would bring the rating back to diagnostic 
code 5155.  We note that diagnostic code 5130 provides that 
any limitation of the ring finger will be non-compensable.  
The recent examination shows that the veteran does not have 
any ankylosis or limitation of hand function that would 
qualify for any higher rating under any other rating 
criteria.  

While the veteran may feel that the disability warrants a 
higher rating, the objective findings of the trained medical 
professionals are substantially more probative in determining 
whether the criteria for a higher rating have been met.  In 
this case, the medical findings provide a preponderance of 
evidence showing that there is no metacarpal involvement and 
no basis for a higher rating.  Once again, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for multiple myeloma is denied.  

Service connection for a gall bladder disorder is denied.  

Service connection for residuals of a TURP is granted.  

Service connection for hypertension is denied.  

Service connection for a skin disorder is denied.  

An increased rating for an amputation of the terminal phalanx 
of the left ring finger; arthritis of the hands is denied.  


REMAND

In Littke v. Derwinski, 1 Vet. App. 90 (1990), the Court held 
that it was not sufficient to describe a range of motion as 
full, rather it must be reported in degrees.  In this case, 
the June 2004 VA examination reported a full range of motion 
of the extremities, times four.  On the March 2005 VA joints 
examination, it was reported that the veteran's right ankle 
was tender with mild valgus deformity, but there was no 
information as to the range of motion.  In as much as a 
higher rating could be assigned for a marked limitation of 
motion, the veteran's right ankle should be examined and the 
range of motion reported.  

The veteran's spine was apparently last examined for VA in 
March 2003.  On that examination, the range of motion was 
described as normal and nil, with only a few approximations 
as to the degrees of motion.  This does not meet the 
requirements for an examination, as discussed in Littke.  See 
also 38 C.F.R. § 4.46 and the new rating criteria which uses 
degree measurements rather than words like severe or 
moderate.  38 C.F.R. § 4.71a (2007).  Consequently, the 
veteran should be given a new examination that measures 
limitations of motion in degrees in compliance with the 
regulations and case law.  

In January 1973, a private physician diagnosed borderline 
diabetes mellitus.  In October 2001, VA laboratory studies 
disclosed elevated blood glucose levels.  Some of the 
veteran's claims, including his lower extremity claims and 
loss of use of a creative organ could be related to diabetes.  
Since the veteran served in Vietnam, he should be afforded 
appropriate testing to determine if he has diabetes mellitus 
and its manifestations.  

The veteran contends that he has bilateral hip and knee 
disabilities related to his service-connected spine 
disability.  Since service connection has been established 
for degenerative arthritis, as it affects the cervical and 
lumbar portions of his spine, a medical opinion is desirable 
to determine if it affects other joints, especially the 
veteran's hips and knees.  

VA clinical records on August, September, and October 1999 
posit an impression of fibromyalgia.  In light of the 
documented lengthy history of joint complaints, a current 
examination is desirable to determine if the veteran has 
fibromyalgia and any relation to service or service-connected 
disability.  

Accordingly, the issues of entitlement to increased ratings 
for gout of the right ankle, degenerative arthritis of the 
cervical spine, and degenerative arthritis of the lumbar 
spine; as well as service connection for a lower extremity 
disorder, loss of use of a creative organ, a bilateral hip 
disability, a bilateral knee disability, and fibromyalgia are 
REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination of his right ankle.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
should be done.  The examiner should 
respond with a complete explanation.  

a.  What is the range of right ankle 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the examiner should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The examiner should 
report at what point in the range of 
motion any pain appears and how it affects 
motion.  

b.  Describe all functional loss affecting 
the right ankle including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  The veteran should be scheduled for 
an examination of his cervical and 
lumbar spine.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following should be done.  The 
examiner should respond with a complete 
explanation.  

a.  What is the range of cervical and 
lumbar spine motion in degrees of forward 
flexion, backward extension, right and 
left lateral bending, and right and left 
rotation?  Any limiting factors should be 
fully described.  If the veteran 
experiences pain on motion, the examiner 
should express an opinion as to the 
credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The examiner should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the cervical and lumbar segments of the 
spine, including more movement than normal 
(instability), any locking, weakened 
movement, fatigability and lack of 
endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

3.  The veteran should be scheduled for 
examination of his joints, particularly 
his hips and knees.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  X-ray studies of the hips 
and knees and any other tests or 
studies needed to respond to the 
following should be done.  The examiner 
should respond with a complete 
explanation.  

a.  What is the current diagnosis for 
the veteran's hips and knees?  Is it at 
least as likely as not (a 50 percent or 
greater probability) that he has 
degenerative arthritis in these joints?  

b.  Is it at least as likely as not 
that any hip and/or knee disability the 
veteran may have is related to his 
active service?  

c.  Is it at least as likely as not 
that any hip or knee disability the 
veteran may have is related to his 
service-connected degenerative 
arthritis?  

4.  The veteran should be scheduled for 
an examination to determine if he has 
diabetes mellitus.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
needed to diagnose the disability and 
its manifestations should be done.  The 
examiner should explain an opinion as 
to why the veteran does or does not 
have diabetes mellitus.  If the veteran 
has diabetes mellitus, its various 
manifestations should be described in 
sufficient detail to rate them.  

5.  The veteran should be scheduled for 
a neurologic examination of his lower 
extremities.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following should be done.  The 
examiner should respond with a complete 
explanation.  

a.  The examiner should diagnose any 
lower extremity disability the veteran 
may have.  

b.  The examiner should specifically 
express an opinion as to whether the 
veteran has lower extremity symptoms of 
diabetes mellitus or lower extremity 
symptoms of the veteran's service-
connected lumbar spine disorder.  If 
there is no lower extremity disability, 
the examiner should so state.  

c.  If a lower extremity neurologic 
disability is found, the examiner 
should identify the nerve involved and 
express an opinion as to whether the 
disability is mild, moderate, or 
severe.  

6.  The veteran should be scheduled for 
examination to determine if he has 
fibromyalgia.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following should be done.  The 
examiner should respond with a complete 
explanation.  

a.  Is it at least as likely as not 
that the veteran has fibromyalgia?  The 
examiner should explain the basis for 
his conclusion.  

b.  If it is at least as likely as not 
that the veteran has fibromyalgia, is 
it at least as likely as not that the 
fibromyalgia was incurred or aggravated 
during his active service?  

c.  If it is at least as likely as not 
that the veteran has fibromyalgia, is 
it at least as likely as not that the 
fibromyalgia is proximately due to or 
the result of a service-connected 
disease or injury?  

7.  Thereafter, readjudicate the 
remanded issues.  If the determinations 
remain unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case or 
supplemental statement of the case.  
The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


